                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                 5:15-cv-66-FDW

MARSHALL LEE BROWN, JR.,             )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                       ORDER TO PRODUCE
                                     )
GEORGE T. SOLOMON, et al.,           )
                                     )
            Defendants.              )
____________________________________ )


                    THE PRESIDENT OF THE UNITED STATES OF AMERICA:

       TO: U.S. Marshal, Western District of North Carolina, Charlotte, North Carolina.

       TO: Warden/Superintendent, Alexander Correctional Institution, Taylorsville,

North Carolina.

       IT IS ORDERED that the Warden/Superintendent of the Alexander Correctional

Institution, have the body of Marshall Lee Brown, Jr., offender number 0050673, now

incarcerated at the Alexander Correctional Institution, under safe and secure conduct before the

undersigned United States District Judge Frank D. Whitney of the United States District Court in

and for the Western District of North Carolina, at the courtroom in the City of Charlotte, North

Carolina, FORTHWITH (on or before March 4, 2019, at 9:00 AM), to be present for the trial in

this matter that is currently scheduled to begin the Court’s trial term beginning March 4, 2019. Mr.

Brown’s trial is scheduled to begin at 9:00 AM on March 4, 2019, in Courtroom 1-1 of the Charles

R. Jonas Federal Building, 401 W. Trade Street, Charlotte, North Carolina 28202.

       Because Mr. Brown is not in federal custody for these proceedings, the United States



                                                 1
Marshals Service shall not be responsible for accompanying Mr. Brown while he is in the

courthouse. The Warden/Superintendent shall be responsible for having sufficient state law

enforcement officers to be present at all times and responsible for maintaining custody of, and

ensure safe and secure conduct by, Mr. Brown for the duration of the trial in this matter. The

Warden/Superintendent shall ensure that Mr. Brown is present for each and every day of

trial until the trial is completed.

        IT IS THEREFORE ORDERED that the Warden/Superintendent at the Alexander

Correctional Institution must transport Marshall Lee Brown, Jr., so he is present for trial to begin

on Monday March 4, at 9:00 AM, and then return him to the Alexander Correctional Institution at

the conclusion of trial.

       IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to send a

copy of this Order to all parties, the Warden/Superintendent of the Alexander Correctional

Institution, 633 Old Landfill Road, Taylorsville, NC 28681, and Classification Coordinator

William Huffman, 633 Old Landfill Road, Taylorsville, NC 28681.

       IT IS SO ORDERED.

                                         Signed: December 21, 2018




                                                 2
